Citation Nr: 1127010	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  08-20 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the upper extremities, and if so, whether service connection should be granted.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the lower extremities, and if so, whether service connection should be granted.  

3.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.

4.  Entitlement to an initial compensable evaluation for erectile dysfunction.

5.  Entitlement to an effective date earlier than January 30, 2005 for the grant of service connection for prostate cancer.

6.  Entitlement to an effective date earlier than January 30, 2005 for the grant of service connection for diabetes mellitus.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Veterans Law Judge via videoconference in May 2011.  He has also been afforded two hearings before Decision Review Officers at the RO.  Transcripts of the hearings have been associated with the claims file.

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening the Veteran's claim of entitlement to service connection for peripheral neuropathy, the Board as the final fact finder within VA, must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision of June 2006, the RO denied service connection for peripheral neuropathy of the upper and lower extremities; the Veteran did not timely appeal.

2.  The evidence received since the June 2006 rating decision is not cumulative or redundant of evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for peripheral neuropathy.

3.  Diabetes mellitus requires insulin and restricted diet, but no restriction of activities.

4.  Erectile dysfunction is manifested by loss of erectile power without penile deformity.

5.  The Veteran's claims of entitlement to service connection for diabetes mellitus and prostate cancer were received on January 30, 2006, more than one year following his separation from service, without having filed an informal or formal claim prior to that date.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision is final.   38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2010).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for peripheral neuropathy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.119, Diagnostic Code 7913 (2010).

4.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.115(b), Diagnostic Code 7522 (2010).

5.  The criteria for an effective date prior to January 30, 2005, for the award of service connection for prostate cancer and diabetes mellitus have not been met. See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.114 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the Board's reopening of the Veteran's claim of entitlement to service connection for peripheral neuropathy, further discussion of VA's duties to notify and assist with respect to this issue is not required.

With respect to the remaining claims, the Board observes that upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

In February 2006 the Veteran was advised of the evidence necessary to establish service connection.  He was invited to submit or identify supportive evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

A November 2006 letter included similar information and also discussed the manner in which VA determines disability ratings and effective dates.

In July 2008 the Veteran was advised of the criteria under which his diabetes mellitus and erectile dysfunction are evaluated.  

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to the claims for increase, the Board notes that this is a case in which the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Regarding VA's duty to assist, the Board notes that identified records have been associated with the claims file.  The Veteran has been afforded the opportunity to testify before the undersigned as well as DROs at the RO.  VA examinations have been carried out.  The Board finds that the examinations were adequate in that they were conducted by neutral, skilled providers who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing their conclusions.  The Veteran has not identified any additional evidence or information which could be obtained to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Analysis

	New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a June 2006 rating decision the RO denied service connection for peripheral neuropathy of the upper and lower extremities.  It concluded that there was no current diagnosis of peripheral neuropathy upon which to base a grant of service connection.

The evidence of record at the time of the June 2006 rating decision included the Veteran's service treatment records.  They are negative for any diagnosis, complaint, or abnormal finding pertaining to peripheral neuropathy.  

VA treatment records dating between April 2005 and January 2006 were also associated with the record.  They are not indicative of peripheral neuropathy.

On VA examination in March 2006 the Veteran related a history of left ulnar neuropathy for which he had undergone surgery.  He also provided a history of episodic tingling in the right had for six months.  He also reported episodic numbness and tingling of the toes bilaterally.  The examiner noted that electromyography and nerve conduction studies of the lower extremities had been negative with no evidence of diabetic neuropathy.  

The evidence added to the record since the June 2006 rating decision includes the report of an April 2007 VA examination.  The examiner noted that sensation was intact to light touch and pinprick in the bilateral hands.  Vibration and proprioception were intact and symmetric in the lower extremities as was monofilament testing.  

The report of a September 2007 diabetes mellitus examination indicates that Tinel sign was negative at the wrists and elbows.  Sensation was intact to light touch and pinprick in the bilateral hands.  In the lower extremities the Veteran subjectively noted decreased sensation to light touch in the left thigh and lateral lower extremities.  Monofilament was intact and symmetric in the bilateral feet.  Vibration and proprioception appeared intact and symmetric.  The examiner indicated that there was no evidence of diabetic peripheral neuropathy at that time.

Additional VA treatment records were also associated with the record following the June 2006 rating decision.  In December 2008 the Veteran had intact touch sensation of the feet with monofilament testing.  

At his hearing before the undersigned, the Veteran testified that he had tingling in his legs, left more severe than right.  He noted that the symptoms occurred daily.  He related that he had cramping and numbness in his hands and arms.  He stated that he had been warned by his VA physician that diabetes could cause those symptoms.  

The evidence added to the record since the June 2006 rating decision includes the Veteran's testimony which indicates that he has symptoms suggestive of peripheral neuropathy.  In that regard, the Board notes that the Veteran is competent to provide statements descriptive of his symptoms.  As the defect identified in the June 2006 rating decision related to a lack of diagnosis, and the Veteran has provided testimony indicating his current symptoms, the Board finds that the evidence is sufficient to cure the defect for the purpose of reopening the Veteran's claims.  As such, the claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities are reopened.  The reopened claims are addressed in the remand section below.

	Evaluations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment. 38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted.  It has determined that the Veteran's disabilities have not significantly changed, and that uniform ratings are for application.  


      Diabetes Mellitus
 
38 C.F.R. 4.119, Diagnostic Code 7913 provides for ratings based on diabetes mellitus.  Diabetes that requires insulin and a restricted diet or oral hypoglycemic agents and restricted diet warrants a 20 percent evaluation.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent disability rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

On VA diabetes examination in March 2006 the Veteran denied ketoacidosis and hypoglycemic reactions.  He related that he was aware of the diabetic diet but that he was not complaint.  He denied restrictions of his activities due to diabetes or factors precipitating hypoglycemia.  His medications were reviewed.  The examiner noted that the Veteran saw his primary care provider approximately every tree months.  

An additional VA diabetes examination was carried out in April 2007.  The Veteran's history was reviewed.  His medications were recited.  He reported that he was complaint with a diabetic diet.  He denied any restrictions of activities due to his diabetes or hypoglycemic reactions.  The assessment was diabetes mellitus type II, requiring both insulin and oral agents, under fair control.  

On VA examination in September 2007, the Veteran's history was reviewed.  The examiner recited the medications used for control of the Veteran's diabetes.  The Veteran denied any restriction of activities due to his diabetes or hypoglycemic reaction-precipitating factors.  The assessment was diabetes mellitus type II, requiring both insulin and oral agents, under fair control.  

The history of the Veteran's diabetes mellitus was again reviewed during a March 2010 VA examination.  He denied a history of diabetes related hospitalization or surgery; pancreatic trauma; diabetes related neoplasm; or episodes of hypoglycemia reaction or ketoacidosis.  

Having reviewed the record with regard to this claim, the Board finds that an evaluation in excess of 20 percent is not warranted.  The medical evidence of record shows that the Veteran is insulin dependent, and has been advised to follow a restricted diet.  The Board is certainly sympathetic to the impact that his diabetes has had on his life; however, there is simply no evidence that there are specific restrictions or regulation of his activities because of his diabetes mellitus.  Rather, the Veteran has denied restriction of activities and testified in May 2011 that he remained active.  

Consequently, the Board finds that the Veteran's increased rating claim must be denied. The record fails to demonstrate that the Veteran's diabetes mellitus requires regulation of activities, as that term is defined in the applicable regulation.  The Board also notes that ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, have not been demonstrated in the clinical records.  Accordingly, as there is no evidence that the Veteran's diabetes mellitus has required restriction of activities at any time during the rating period on appeal, the Board concludes that his symptoms more closely approximate the criteria for the currently assigned 20 percent evaluation.  

As the preponderance of the evidence is against the claim for a compensable rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      Erectile Dysfunction

The Veteran seeks a compensable evaluation for his erectile dysfunction.  The Board notes that there is no specific disability rating for erectile dysfunction.  The closest analogous code appears to be 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2010), which rates deformity of the penis with loss of erectile power.  The Board can find no other diagnostic code provision that would be more appropriate in rating the Veteran's disability.  There is no evidence that he has had removal of half or more of his penis, or that glans have been removed, such that would warrant consideration under Diagnostic Codes 7520 or 7521, respectively.  Therefore, Diagnostic Code 7522 is most appropriate to rate this disability.

Pursuant to Diagnostic Code 7522, two distinct elements are required for a compensable, 20 percent, disability rating: penile deformity and loss of erectile power.  As the Veteran is not shown to have both penile deformity and loss of erectile power, the Board finds that a compensable evaluation for erectile dysfunction is not warranted.  Furthermore, he has been awarded special monthly compensation under 38 U.S.C. § 1114, subsection (k), 38 C.F.R. § 3.350(a), due to loss of use of a creative organ, so he is in fact being compensated for loss of use.  In any event, a compensable rating is not warranted under Diagnostic Code 7522.

On VA diabetes examination in March 2006 the Veteran reported that he had been unable to achieve an erection sufficient for penetration or orgasm since initiation of therapy for prostate cancer in 1994.   Physical examination revealed markedly atrophic testes bilaterally.  The penile shaft was clear with no palpable mass or lesions.  The urethra appeared clear.  The assessment was erectile dysfunction.  

An additional VA genitourinary examination in November 2006 the Veteran's history was reviewed.  He reported that since the institution of hormonal therapy for prostate cancer he had been unable to achieve any form of erection despite the use of multiple oral agents.   Physical examination revealed a clear penile shaft and urethra.  The diagnosis was erectile dysfunction secondary to hormonal suppression therapy.

Erectile dysfunction was also assessed during an April 2007 VA examination.  At that time, physical examination revealed mildly atrophic testes.  Cords were within normal limits.  The urethra was clear and the penile shaft was normal.  The assessment and physical findings were the same on VA examination in September 2007.

In the instant case, it is undisputed that the Veteran has erectile dysfunction affecting the quality of his erections as noted in the VA examination reports.  The rating criteria, however, also require deformity of the penis to warrant a compensable evaluation.  The medical evidence in this case is negative for complaint, treatment, or findings of penile deformity.  All of the examination reports are negative for any such deformity, and the Veteran does not contend otherwise.

The Board further finds that, since the effective date of service connection, there were no distinct periods of time during which the Veteran's disability was compensable.  He is accordingly not entitled to receive a staged rating.  Fenderson.

As the preponderance of the evidence is against the claim for a compensable rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert.

		Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of both the Veteran's service connected diabetes and erectile dysfunction with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

	Effective Dates

The Veteran asserts that the effective date for the award of service connection for prostate cancer and diabetes mellitus should be the date he was diagnosed.  In that regard, the record reflects that he was diagnosed with prostate cancer in 1995 and with diabetes mellitus in 1997.  He first submitted a claim of entitlement to service connection in January 2006.  

Unless otherwise provided, the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l) (West 2002); 38 C.F.R. § 3.400(b)(2) (2010).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a) (2010).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2010).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2009).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "[s]ection 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid."  Thus, before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  See also Brannon v. West, 12 Vet. App. 32 (1998).

Where compensation is awarded or increased pursuant to a liberalizing law, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 C.F.R. § 3.114(a) (2010).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

In order for a claimant to be eligible for a retroactive payment, however, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  See 38 C.F.R. § 3.114(a); see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).

Effective dates for disability compensation awarded to Nehmer class members is set forth at 38 C.F.R. § 3.816.  Under that regulation, a Nehmer class member is a Vietnam Veteran who has a covered herbicide disease.  Covered herbicide diseases include Type 2 Diabetes [also known as type II diabetes mellitus or adult-onset diabetes)] and prostate cancer.  See 38 C.F.R. § 3.816(b) (2010).

Under 38 C.F.R. § 3.816, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section. A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section. [It is noted that the effective date for the regulation which added diabetes mellitus as a disease presumptively due to in-service exposure to herbicides is May 8, 2001.

See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002)].

A claim will be considered a claim for compensation for a particular covered herbicide disease if:

 (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

(3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.816(c) (2010).

In this case, the Veteran has "covered herbicide disease[s]" [i.e., diabetes mellitus and prostate cancer] within the meaning of 38 C.F.R. § 3.816(b)(2).  However, a review of the record indicates that VA did not deny a claim of service connection for diabetes mellitus or prostate cancer from the Veteran, including between September 25, 1985 and May 3, 1989.  The Veteran does not contend otherwise.  Thus, an earlier effective date is not warranted under 38 C.F.R. § 3.816(c)(1).

Likewise, the Veteran did not submit a claim for prostate cancer between May 3, 1989 and November 7, 1996 or diabetes mellitus between May 3, 1989 and May 8, 2001, the effective dates for the regulations which added these diseases as those  presumptively due to in-service exposure to herbicides.  See Liesegang.  He does not contend otherwise.  Thus, an earlier effective date is not warranted under 38 C.F.R. § 3.816(c)(2).

Finally, the Veteran did not submit a claim of entitlement to service connection for prostate cancer or diabetes mellitus within one year of his separation from service.  Again, he does not contend otherwise.  Thus, 38 C.F.R. § 3.816(c)(3) is inapplicable.

Because these requirements have not been met, 38 C.F.R. § 3.816 provides that the effective dates of the award of service connection for prostate cancer and diabetes must be determined in accordance with §§ 3.114 and 3.400.  

38 C.F.R. § 3.114 pertains to effective dates based on liberalizing legislation.  The regulation (38 C.F.R. § 3.309(e)) was revised effective November 7, 1996 to include prostate cancer as a presumptive disease.  See Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).  Effective May 8, 2001, the regulations were revised to include diabetes mellitus in the list of diseases to which the presumption of service connection applies for Veterans who were exposed to Agent Orange while in service.  See Disease Associated with Exposure to Certain Herbicide Agents: Type 2 Diabetes, 66 Fed. Reg. 23,166 (May 8, 2001) (codified at 38 C.F.R. § 3.309(e)).  

The effective dates currently assigned to the grant of service connection for prostate cancer and diabetes mellitus are based on a date one year prior to the receipt of the Veteran's original claim for service connection, pursuant to 38 C.F.R. §  3.114(a)(3).  As noted above, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  Id.  

In this case, the pertinent facts are that the Veteran submitted a claim of entitlement to service connection for prostate cancer and diabetes mellitus which was received by VA on  January 30, 2006.  Review of the record reveals that no claim for service connection was received until that date, and there are no prior documents that can be construed as a claim, informal claim or intent to file a claim of entitlement to service connection for prostate cancer and diabetes mellitus.  In summary, under the law, the earliest effective date and the appropriate effective date in this case is January 30, 2005, one year prior to the date of receipt of the Veteran's claim for service connection.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities is reopened.  To this extent only, the appeal is granted.

Entitlement not an initial evaluation in excess of 20 percent for diabetes mellitus is denied.

Entitlement to an initial compensable evaluation for erectile dysfunction is denied.

Entitlement to an effective date earlier than January 30, 2005 for the grant of service connection for prostate cancer is denied.

Entitlement to an effective date earlier than January 30, 2005 for the grant of service connection for diabetes mellitus is denied.


REMAND

In light of the reopening of the Veteran's claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, the Board concludes that additional development is necessary.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Here, while previous medical evidence has been negative for peripheral neuropathy, the Veteran's very recent testimony indicates that he has symptoms suggestive of peripheral neuropathy.  As he claims this disability as secondary to his service-connected diabetes mellitus and is competent to testify as to his observable symptoms, the Board finds that a current examination is warranted to determine whether the Veteran currently suffers from peripheral neuropathy that is related to his diabetes mellitus.  

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether he carries a current diagnosis of peripheral neuropathy, and if so, whether it is related to his service-connected diabetes mellitus.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran,  the pertinent details of which should be recited in the examination report.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should indicate whether the Veteran has peripheral neuropathy of the upper and lower extremities.  With respect to any currently present peripheral neuropathy, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to the Veteran's diabetes mellitus or to any disease or injury in service.

Any opinion expressed must be accompanied by a complete rationale.

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


